SCHEB, Acting Chief Judge.
We vacate that part of the final judgment awarding attorney’s fees to appellant since such fees were awarded without proper notice and hearing and without stipulation of the parties. Otherwise, we affirm the final judgment.
We remand without prejudice to appellee, as prevailing party in this litigation, to promptly file a motion to assess attorney’s fees in accordance with Section 713.29, Florida Statutes (1985). See NCN Electric, Inc. v. Leto, 498 So.2d 1377 (Fla. 2d DCA 1986). Absent stipulation of the parties, any determination of fees must be in accordance with the requirements of Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985).
CAMPBELL and SCHOONOVER, JJ., concur.